Case: 13-50967      Document: 00512796452         Page: 1    Date Filed: 10/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             October 8, 2014
                                    No. 13-50967
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONALD HEDLAND,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:12-CR-683-1


Before CLEMENT, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Ronald Hedland appeals the 110-month within guidelines sentence
imposed following a jury-trial conviction of conspiring to possess with intent to
distribute 100 kilograms or more of marijuana and aiding and abetting the
possession with intent to distribute 100 kilograms or more of marijuana. He
argues that the district court erred in denying a downward departure and that
the sentence imposed is substantively unreasonable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50967    Document: 00512796452     Page: 2   Date Filed: 10/08/2014


                                 No. 13-50967

      On this record, we may not review the district court’s refusal to
downwardly depart from the advisory guidelines range, pursuant to U.S.S.G.
§ 5H1.4, p.s. (Nov. 2012). See United States v. Tuma, 738 F.3d 681, 691 (5th
Cir. 2013); see also United States v. Valencia-Gonzales, 172 F.3d 344, 346 (5th
Cir. 1999).
      Because Hedland did not object in the district court to the substantive
reasonableness of the sentence, we review for plain error. See United States v.
Powell, 732 F.3d 361, 381 (5th Cir. 2013); Puckett v. United States, 556 U.S.
129, 135 (2009). The within guidelines sentence is presumptively reasonable.
See United States v. Gomez-Herrera, 523 F.3d 554, (5th Cir. 2008).          “The
presumption is rebutted only upon a showing that the sentence does not
account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error of
judgment in balancing sentencing factors.” United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      Hedland has not made such a showing. His disagreement with the
propriety of the sentence imposed and with the district court’s weighing of the
sentencing factors does not suffice to rebut the presumption of reasonableness
that attaches to his within guidelines sentence. See Gomez-Herrera, 523 F.3d
at 565-66. Hedland has not shown error, much less plain error. See Puckett,
556 U.S. at 135. Accordingly, the judgment of the district court is AFFIRMED.




                                       2